 



Exhibit 10.3
REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is dated as of
April 30, 2008 by and between Whiting Petroleum Corporation, a Delaware
corporation (the “Company”), and Whiting USA Trust I, a statutory trust formed
under the laws of the State of Delaware (the “Trust”). Unless expressly stated
otherwise in this Agreement, as used in this Agreement, references to the
“Trustee” mean the Trustee as trustee of the Trust and not in its individual
capacity.
     WHEREAS, The Bank of New York Trust Company, N.A. (the “Trustee”) and
Whiting Oil and Gas Corporation and Equity Oil Company, which are wholly owned
subsidiaries of the Company (the “Subsidiaries”), have entered into a Conveyance
of Net Profits Interest dated of even date herewith (the “Conveyance
Agreement”);
     WHEREAS, in connection with the execution and delivery of the Conveyance
Agreement, the Trust has issued to the Subsidiaries 13,863,889 units of
beneficial interest of the Trust (“Trust Units”), which were distributed as a
dividend to the Company;
     WHEREAS, in connection with the Initial Public Offering, the Company is
selling 10,850,000 Trust Units and the Company may sell up to an additional
1,627,500 Trust Units if the underwriters of the Initial Public Offering
exercise their overallotment option; and
     WHEREAS, the Trustee has agreed to file a registration statement or
registration statements relating to the sale by the Company and its Transferees
(as defined below) of certain of the Trust Units.
     NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound hereby, it is agreed as follows:
     SECTION 1. Definitions. As used in this Agreement, the following terms
shall have the following meanings:
     “Affiliate” means with respect to a specified person, any person that
directly or indirectly controls, is controlled by, or is under common control
with, the specified person. As used in this definition, the term “control” (and
the correlative terms “controlling,” “controlled by,” and “under common
control”) shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through ownership of voting securities, by contract or otherwise.
     “Agreement” has the meaning set forth in the preamble hereof.
     “Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which banking institutions in New York, New York or Denver,
Colorado are authorized or obligated by law or executive order to close.
     “Company” has the meaning set forth in the preamble hereof.





--------------------------------------------------------------------------------



 



     “Conveyance Agreement” has the meaning set forth in the recitals.
     “Deferral Notice” has the meaning set forth in Section 3(j).
     “Deferral Period” has the meaning set forth in Section 3(j).
     “Demand Notice” has the meaning set forth in Section 2(a).
     “Demand Registration” has the meaning set forth in Section 2(a).
     “Effective Period” means the period commencing on the 180th day after the
date hereof and ending on the date that all Registrable Securities have ceased
to be Registrable Securities.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the SEC thereunder.
     “Expenses” has the meaning set forth in Section 6(a).
     “Holder” shall mean the Company, its Affiliates that from time to time hold
Registrable Securities and any Transferee of the Company to whom Registrable
Securities are permitted to be transferred in accordance with the terms of this
Agreement, and, in each case, who continues to be entitled to the rights of a
Holder hereunder.
     “Indemnified Party” has the meaning set forth in Section 6(d).
     “Indemnifying Party” has the meaning set forth in Section 6(d).
     “Initial Public Offering” means the initial public offering of Trust Units
registered with the SEC by a registration statement on Form S-1/Form S-3
(Registration No. 333-147543).
     “Material Event” has the meaning set forth in Section 3(j).
     “person” shall mean any individual, partnership, limited liability company,
corporation, trust, unincorporated association, governmental agency,
subdivision, or instrumentality, or other entity or association.
     “Piggyback Registration” has the meaning set forth in Section 2(b).
     “Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A, Rule 430B or Rule 430C promulgated under
the Securities Act), as amended or supplemented by any amendment, prospectus
supplement or free writing prospectus (as defined in Rule 405 promulgated under
the Securities Act), including post-effective amendments, and all materials
incorporated by reference or explicitly deemed to be incorporated by reference
in such Prospectus.
     “Registrable Securities” means the Trust Units (not to exceed 3,013,889
Trust Units, subject to adjustment as provided herein) held by the Company and
its Affiliates following the sale of all Trust Units sold by the Company in
connection with the Initial Public Offering and

2



--------------------------------------------------------------------------------



 



any securities into or for which such Trust Units have been converted or
exchanged, and any security issued with respect thereto upon any dividend, split
or similar event until, in the case of any such security, the earliest of
(i) its effective registration under the Securities Act and resale in accordance
with the Registration Statement covering it, (ii) its sale to the public
pursuant to Rule 144 (or any similar provision then in force, but not Rule 144A)
under the Securities Act if the transferee thereof does not receive “restricted
securities” as defined in Rule 144, (iii) its sale in a private transaction in
which the transferor’s rights under this Agreement are not assigned to the
transferee of the Securities and (iv) it becomes eligible for resale pursuant to
Rule 144(k) (or any similar rule then in effect under the Securities Act).
     “Registration Statement” means any registration statement of the Trust,
including any Shelf Registration Statement, that covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or explicitly deemed to be incorporated by reference in such
registration statement.
     “Required Information” has the meaning set forth in Section 4(a).
     “Rule 144” means Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.
     “Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC thereunder.
     “Shelf Registration Statement” means a Registration Statement for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 under
the Securities Act registering the resale of Registrable Securities from time to
time by Holders thereof.
     “Special Counsel” means Foley & Lardner LLP or such other successor counsel
as shall be specified in writing by the Holders of a majority of all Registrable
Securities.
     “Subsidiaries” has the meaning set forth in the recitals hereof.
     “Transferee” has the meaning set forth in Section 9(d).
     “Trust” has the meaning set forth in the preamble hereof.
     “Trust Units” has the meaning set forth in the recitals hereof.
     “Trustee” has the meaning set forth in the preamble hereof.

3



--------------------------------------------------------------------------------



 



     SECTION 2. Demand Registration Rights.
     (a) During the Effective Period, the Holders representing a majority of the
then outstanding Registrable Securities may request, by written notice to the
Trustee (the “Demand Notice”), that the Trust effect the registration under the
Securities Act of the number of Registrable Securities requested to be so
registered pursuant to the terms and conditions set forth in this Agreement
(each a “Demand Registration”). Following receipt of a Demand Notice for a
Demand Registration, the Trustee shall use its reasonable best efforts to file a
Registration Statement as promptly as practicable and shall use its reasonable
best efforts to cause such Registration Statement to be declared effective under
the Securities Act as promptly as practicable after the filing thereof. All
Demand Notices made pursuant to this Section 2 will specify the number of
Registrable Securities to be registered, whether or not such Registration
Statement should be a Shelf Registration Statement and the intended methods of
disposition thereof.
     The Holders shall be entitled to a maximum of three (3) Demand
Registrations, which shall include (i) any Demand Registrations for registration
pursuant to a Shelf Registration Statement and (ii) any Demand Registrations
that are transferred to a Transferee in accordance with Section 9(d). No Demand
Registration shall be deemed to have occurred for purposes of this Section 2(a)
if the Registration Statement relating thereto does not become effective or is
not maintained effective for the period required pursuant to Section 2(d).
     (b) In the event that any Demand Registration is transferred to a
Transferee in accordance with Section 9(d), and such Transferee sends a Demand
Notice to the Trustee, such Trustee will give notice to the other Holders of
such Demand Registration. Such notice shall describe such securities and specify
the form, manner and other relevant aspects of such proposed registration. Each
Holder may, by written response delivered to the Trustee within twenty (20) days
after the receipt by such Holder of any such notice, request that all or a
specified part of the Registrable Securities held by such Holder be included in
such Demand Registration (a “Piggyback Registration”). Such response shall also
specify the intended method of disposition of such Registrable Securities. The
Trustee thereupon will use commercially reasonable efforts to effect the
registration under the Securities Act of all Registrable Securities which the
Trustee has been so requested to register by the Holders to the extent required
to permit the disposition (in accordance with the intended methods thereof as
aforesaid) of the Registrable Securities to be so registered. No registration of
Registrable Securities of the Holders effected by Piggyback Registration under
this Section 2(b) shall relieve the Trustee of any of its obligations to effect
registrations of Registrable Securities of the Holders pursuant to, or reduce
the total number of Demand Registrations to which the Holders continue to remain
entitled under, Section 2(a).
     (c) If any of the Registrable Securities registered pursuant to a Demand
Registration are to be sold in a firm commitment underwritten offering, and the
managing underwriter or underwriters advise the Holders of such securities in
writing that in its view the total number or dollar amount of Registrable
Securities proposed to be sold in such offering is such as to adversely affect
the success of such offering (including, without limitation, securities proposed
to be included by other Holders of Registrable Securities entitled to include
securities in such Registration Statement pursuant to incidental or piggyback
registration rights), then there shall

4



--------------------------------------------------------------------------------



 



be included in such firm commitment underwritten offering the number or dollar
amount of Registrable Securities that in the opinion of such managing
underwriter can be sold without adversely affecting such offering, and such
number of Registrable Securities shall be allocated as follows:
     (i) first, the securities for which inclusion in such Demand Registration
for which the Demand Notice was submitted; and
     (ii) second, the securities for which inclusion in any Piggyback
Registration for which a notice was submitted in accordance with this Agreement
pro rata among the Registrable Securities requested to be included in such
Piggyback Registration.
     (d) The Trustee shall use commercially reasonable efforts to maintain the
effectiveness of the Registration Statement with respect to any Demand
Registration for a period of at least ninety (90) days (or three years if a
Shelf Registration Statement is requested) after the effective date thereof or
such shorter period in which all Registrable Securities included in such
Registration Statement have actually been sold or all Registrable Securities
have ceased to be Registrable Securities; provided, however, that such period
shall be extended for a period of time equal to the period the holder of
Registrable Securities refrains from selling any securities included in such
registration at the request of the Trust pursuant to this Agreement, except that
with respect to a Shelf Registration Statement on Form S-3 that becomes
effective automatically pursuant to Rule 462(e) under the Securities Act, such
period may not be extended beyond three years after the effective date thereof
or such shorter or longer period as may be subsequently permitted by the SEC.
     (e) Notwithstanding the foregoing, if the Trustee shall furnish to the
Holders requesting a registration pursuant to this Section 2 within thirty
(30) days of receiving such request a certificate signed by the Trustee stating
that in the good faith judgment of the Trustee it would be detrimental to the
Trust and its unitholders for such Registration Statement to be filed and it is
therefore beneficial to defer the filing of such Registration Statement, the
Trustee shall have the right to defer such filing for up to two periods of not
more than thirty (30) days each after receipt of each request of the Holders;
provided, however, that the Trustee may not use this right more than once (for a
total of up to sixty (60) days) in any twelve-month period.
     SECTION 3. Registration Procedures. In connection with the registration
obligations of the Trust under Section 2, during the Effective Period, the
Trustee shall:
     (a) Prepare and file with the SEC a Registration Statement or Registration
Statements, including if so requested by the Holders a Shelf Registration
Statement, on any appropriate form under the Securities Act available for the
sale of the Registrable Securities by the Holders thereof in accordance with the
intended method or methods of distribution thereof, and use commercially
reasonable efforts to cause each such Registration Statement to become effective
and remain effective as provided herein; provided that before filing any
Registration Statement or Prospectus or any amendments or supplements thereto
with the SEC (but excluding reports filed with the SEC under the Exchange Act),
furnish to the Holders, the Special Counsel and the managing underwriter or
underwriters and their counsel, if any, copies of all such

5



--------------------------------------------------------------------------------



 



documents proposed to be filed at least three (3) Business Days prior to the
filing of such Registration Statement or amendment thereto or Prospectus or
supplement thereto.
     (b) Subject to Section 3(j), prepare and file with the SEC such amendments
and post-effective amendments to each Registration Statement as may be necessary
to keep such Registration Statement continuously effective during the period
provided herein with respect to the disposition of all securities covered by
such Registration Statement; cause the related Prospectus to be supplemented by
any required prospectus supplement or free writing prospectus, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) under the Securities Act; and use commercially reasonable efforts to
comply with the provisions of the Securities Act applicable to the Trust with
respect to the disposition of all securities covered by such Registration
Statement during the period provided herein with respect to the disposition of
all securities covered by such Registration Statement in accordance with the
intended methods of disposition by the sellers thereof set forth in such
Registration Statement as so amended or such Prospectus as so supplemented.
     (c) Subject to Section 3(j), from and after the date a Registration
Statement is declared effective, the Trustee shall, as promptly as practicable
after the date the Required Information is delivered pursuant to Section 4 and
in accordance with this Section 3(c):
     (i) if required by applicable law, file with the SEC a post-effective
amendment to the Registration Statement or prepare and, if required by
applicable law, file a supplement to the related Prospectus or a supplement or
amendment to any document incorporated therein by reference or file any other
required document so that the Holder delivering such Required Information is
named as a selling securityholder in the Registration Statement and the related
Prospectus in such a manner as to permit such Holder to deliver such Prospectus
to purchasers of the Registrable Securities in accordance with applicable law
and, if the Trustee shall file a post-effective amendment to the Registration
Statement, use commercially reasonable efforts to cause such post-effective
amendment to be declared effective under the Securities Act as promptly as is
practicable; and
     (ii) provide such Holder copies of any documents filed pursuant to
Section 3(c)(i);
     provided, that, if the Required Information is delivered during a Deferral
Period, the Trustee shall so inform the Holder delivering such Required
Information. The Trustee shall notify such Holder as promptly as practicable
after the effectiveness under the Securities Act of any post-effective amendment
filed pursuant to Section 3(c)(i). Notwithstanding anything contained herein to
the contrary, the Trustee shall be under no obligation to name any Holder that
has failed to deliver the Required Information in the manner set forth in
Section 4 as a selling securityholder in any Registration Statement or related
Prospectus.
     (d) As promptly as practicable give notice to the Holders, the Special
Counsel and the managing underwriter or underwriters and their counsel, if any,
(i) when any Prospectus, Registration Statement or post-effective amendment to a
Registration Statement has been filed with the SEC and, with respect to a
Registration Statement or any post-effective amendment

6



--------------------------------------------------------------------------------



 



thereto, when the same has been declared effective, (ii) of any request,
following the effectiveness of any Registration Statement under the Securities
Act, by the SEC or any other federal or state governmental authority for
amendments or supplements to any Registration Statement or related Prospectus,
(iii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of any Registration
Statement or the initiation or threatening of any proceedings for that purpose,
(iv) of the receipt by the Trustee of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (v) of the occurrence of, but
not the nature of or details concerning, a Material Event and (vi) of the
determination by the Trustee that a post-effective amendment to a Registration
Statement will be filed with the SEC, which notice may, at the discretion of the
Trustee (or as required pursuant to Section 3(j)), state that it constitutes a
Deferral Notice, in which event the provisions of Section 3(j) shall apply.
     (e) Use commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction in which they have been
qualified for sale, in either case as promptly as practicable, and provide
prompt notice to each Holder of the withdrawal of any such order.
     (f) If requested by the managing underwriters, if any, or the Holders of
the Registrable Securities being sold in connection with an underwritten
offering, promptly include in a prospectus supplement or post-effective
amendment such information as the managing underwriters, if any, and such
Holders may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such post-effective amendment as soon as practicable after the
Trustee has received such request; provided, however, that the Trustee shall not
be required to take any actions under this Section 3(f) that are not, in the
reasonable opinion of counsel for the Trustee, in compliance with applicable
law.
     (g) As promptly as practicable furnish to each Holder, the Special Counsel
and each managing underwriter and their counsel, if any, upon request, at least
one (1) conformed copy of the Registration Statement and any amendment thereto,
including exhibits and, if requested, all documents incorporated or deemed to be
incorporated therein by reference.
     (h) Deliver to each Holder, the Special Counsel and each managing
underwriter and their counsel, if any, in connection with any sale of
Registrable Securities pursuant to a Registration Statement as many copies of
the Prospectus relating to such Registrable Securities (including each
preliminary Prospectus) and any amendment or supplement thereto as such persons
may reasonably request; and the Trustee hereby consents (except during such
periods that a Deferral Notice is outstanding and has not been revoked and
subject to Section (j)(ii)) to the use of such Prospectus or each amendment or
supplement thereto by each Holder and the underwriters, if any, in connection
with any offering and sale of the Registrable Securities covered by such
Prospectus or any amendment or supplement thereto in the manner set forth
therein.

7



--------------------------------------------------------------------------------



 



     (i) Prior to any public offering of the Registrable Securities pursuant to
a Registration Statement, use commercially reasonable efforts to register or
qualify or cooperate with the Holders, the Special Counsel and the underwriters,
if any, in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions within the
United States as any Holder or underwriter reasonably requests in writing (which
request may be included with the Required Information); prior to any public
offering of the Registrable Securities pursuant to the Registration Statement,
use commercially reasonable efforts to keep each such registration or
qualification (or exemption therefrom) effective during the period provided
herein with respect to the disposition of all securities covered by such
Registration Statement in connection with such Holder’s offer and sale of
Registrable Securities pursuant to such registration or qualification (or
exemption therefrom) and do any and all other acts or things reasonably
necessary or advisable to enable the disposition in such jurisdictions of such
Registrable Securities in the manner set forth in the relevant Registration
Statement and the related Prospectus; provided that neither the Trust nor the
Trustee will be required to (i) qualify as a foreign entity or as a dealer in
securities in any jurisdiction where it would not otherwise be required to
qualify but for this Agreement or (ii) take any action that would subject it to
general service of process or to taxation in any such jurisdiction where it is
not then so subject.
     (j) Upon (A) the issuance by the SEC of a stop order suspending the
effectiveness of any Registration Statement or the initiation of proceedings
with respect to any Registration Statement under Section 8(d) or 8(e) of the
Securities Act, (B) the occurrence of any event or the existence of any fact as
a result of which (x) any Registration Statement shall contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(y) any Prospectus shall contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading (a “Material Event”), or (C) the occurrence or
existence of any pending corporate development of the Trust that, in the
reasonable discretion of the Trustee, makes it appropriate to suspend the
availability of any Registration Statement and the related Prospectus, the
Trustee shall:
     (i) in the case of clause (B) above, subject to clause (ii) below, as
promptly as practicable prepare and file, if necessary pursuant to applicable
law, a post-effective amendment to such Registration Statement or a supplement
to the related Prospectus or any document incorporated therein by reference or
file any other required document that would be incorporated by reference into
such Registration Statement and Prospectus so that such Registration Statement
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and such Prospectus does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, as
thereafter delivered to the purchasers of the Registrable Securities being sold
thereunder, and, in the case of a post-effective amendment to a Registration
Statement, subject to clause (ii) below, use commercially reasonable efforts to
cause it to be declared effective as promptly as practicable; and

8



--------------------------------------------------------------------------------



 



     (ii) give notice to the Holders and the Special Counsel, if any, that the
availability of any Registration Statement is suspended (a “Deferral Notice”)
and, upon receipt of any Deferral Notice, each Holder agrees not to sell any
Registrable Securities pursuant to the Registration Statement until such
Holder’s receipt of copies of the supplemented or amended Prospectus provided
for in clause (i) above, or until it is advised in writing by the Trustee that
the Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus, in which case such Holder will use the Prospectus as so
supplemented or amended in connection with any offering and sale of Registrable
Securities covered thereby.
The Trustee shall use commercially reasonable efforts to ensure that the use of
the Prospectus may be resumed (x) in the case of clause (A) above, as promptly
as is practicable, (y) in the case of clause (B) above, as soon as, in the sole
judgment of the Trustee, public disclosure of such Material Event would not be
prejudicial to or contrary to the interests of the Trust or, if necessary to
avoid unreasonable burden or expense, as soon as practicable thereafter, and
(z) in the case of clause (C) above, as soon as, in the reasonable discretion of
the Trustee, such suspension is no longer appropriate. The Trustee shall be
entitled to exercise its right under this Section 3(j) to suspend the
availability of any Registration Statement or any Prospectus (the “Deferral
Period”) for use by any Holder.
     (k) If reasonably requested by a Holder or any underwriter participating in
any disposition of Registrable Securities, if any, in writing in connection with
a disposition by such Holder of Registrable Securities pursuant to a
Registration Statement, make reasonably available for inspection during normal
business hours by a representative for such Holder(s) of such Registrable
Securities, any broker-dealers, underwriters, attorneys and accountants retained
by such Holder(s), and any attorneys or other agents retained by a broker-dealer
or underwriter engaged by such Holder(s), all relevant financial and other
records and pertinent corporate documents and properties of the Trust, and cause
the appropriate officers, directors and employees of the Trustee to make
reasonably available for inspection during normal business hours on reasonable
notice all relevant information reasonably requested by such representative for
the Holder(s), or any such broker-dealers, underwriters, attorneys or
accountants in connection with such disposition, in each case as is customary
for similar “due diligence” examinations; provided that (i) the Trustee shall
not be obligated to make available for inspection any information that, based on
the reasonable advice of counsel to the Trustee, could subject the Trustee to
the loss of privilege with respect thereto and (ii) such persons shall first
agree in writing with the Trustee that any information that is reasonably
designated by the Trustee as confidential at the time of delivery of such
information shall be kept confidential by such persons and shall be used solely
for the purposes of exercising rights under this Agreement, unless
(A) disclosure of such information is required by court or administrative order
or is necessary to respond to inquiries of regulatory authorities,
(B) disclosure of such information is required by law (including any disclosure
requirements pursuant to federal securities laws in connection with the filing
of any Registration Statement or the use of any Prospectus referred to in this
Agreement) or (C) such information becomes generally available to the public
other than as a result of a disclosure or failure to safeguard by any such
person; and provided further that the foregoing inspection and information
gathering shall, to the greatest extent possible, be coordinated on behalf of
all the Holders and the other parties entitled thereto by Special Counsel,

9



--------------------------------------------------------------------------------



 



if any, or another representative selected by the Holders of a majority of
Registrable Securities being registered pursuant to such Registration Statement.
Any person legally compelled or required by administrative or court order or by
a regulatory authority to disclose any such confidential information made
available for inspection shall provide the Trustee with prompt prior written
notice of such requirement so that the Trustee may seek a protective order or
other appropriate remedy.
     (l) Use its best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to the Trust’s
securityholders earnings statements (which need not be audited) satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any similar rule promulgated under the Securities Act) for a 12-month period
commencing on the first day of the first fiscal quarter of the Trust commencing
after the effective date of a Registration Statement, which statements shall be
made available no later than the next succeeding Business Day after such
statements are required to be filed with the SEC.
     (m) Provide a CUSIP number for all Registrable Securities covered by each
Registration Statement not later than the effective date of such Registration
Statement.
     (n) Cooperate with and assist each Holder, the Special Counsel and any
underwriters participating in any disposition of Registrable Securities in any
filings required to be made with the Financial Industry Regulatory Authority in
connection with the filing or effectiveness of any Registration Statement, any
post-effective amendment thereto or any offer or sale of Trust Units thereunder.
     (o) In the case of a proposed sale pursuant to a Registration Statement
involving an underwritten offering, the Trustee shall enter into such customary
agreements on behalf of the Trust (including, if requested, an underwriting
agreement in reasonably customary form) and take all such other action, if any,
as Holders of a majority of the Registrable Securities being sold or any
managing underwriters reasonably shall request in order to facilitate any
disposition of the Registrable Securities pursuant to such Registration
Statement, including, without limitation, (i) using commercially reasonable
efforts to cause its counsel to deliver an opinion or opinions in reasonably
customary form, (ii) using its reasonable best efforts to cause its officers to
execute and deliver all customary documents and certificates on behalf of the
Trust and (iii) using its reasonable best efforts to cause the Trust’s
independent public accountants to provide a comfort letter or letters in
reasonably customary form.
     (p) Use its reasonable best efforts to support the marketing of the
Registrable Securities covered by the Registration Statement taking into account
the Trust’s business needs.
     (q) Upon (i) the filing of any Registration Statement and (ii) the
effectiveness of any Registration Statement, announce the same, in each case by
press release to Reuters Economic Services and Bloomberg Business News.
     (r) Use commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange or quotation system on which
similar securities issued by the Trust are listed or traded.

10



--------------------------------------------------------------------------------



 



     SECTION 4. Holder’s Obligations.
     (a) Each Holder agrees that if such Holder wishes to sell Registrable
Securities pursuant to a Registration Statement and related Prospectus, it will
do so only in accordance with this Section 4 and Section 3(j). The Trustee may
require each seller of Registrable Securities as to which any registration is
being effected to furnish to the Trustee in writing such information required in
connection with such registration regarding such seller and the distribution of
such Registrable Securities as the Trustee may, from time to time, reasonably
request in writing (the “Required Information”) and the Trustee may exclude from
such registration the Registrable Securities of any seller who unreasonably
fails to furnish such information within a reasonable time after receiving such
request. In addition, following the date that a Registration Statement is
declared effective, each Holder wishing to sell Registrable Securities pursuant
to a Registration Statement and related Prospectus agrees to deliver, at least
seven (7) Business Days prior to any intended distribution of Registrable
Securities under the Registration Statement, to the Trustee any additional
Required Information as the Trustee may reasonably request so that the Trustee
may complete or amend the information required by any Registration Statement.
     (b) Each Holder agrees, by acquisition of the Registrable Securities, that
no Holder shall be entitled to sell any of such Registrable Securities pursuant
to a Registration Statement or to receive a Prospectus relating thereto unless
such Holder has furnished the Trustee with the Required Information as required
pursuant to this Section 4 and the information set forth in the next sentence.
Each Holder agrees promptly to furnish to the Trustee all information required
to be disclosed in order to make the information previously furnished to the
Trustee by such Holder not misleading and any other information regarding such
Holder and the distribution of such Registrable Securities as the Trustee may
from time to time reasonably request. Any sale of any Registrable Securities by
any Holder shall constitute a representation and warranty by such Holder that
the information relating to such Holder and its plan of distribution is as set
forth in the Prospectus delivered by such Holder in connection with such
disposition, that such Prospectus does not as of the time of such sale contain
any untrue statement of a material fact relating to or provided by such Holder
or its plan of distribution and that such Prospectus does not as of the time of
such sale omit to state any material fact relating to or provided by such Holder
or its plan of distribution necessary in order to make the statements in such
Prospectus, in the light of the circumstances under which they were made, not
misleading.
     SECTION 5. Registration Expenses. The Company shall bear all out-of-pocket
fees and expenses incurred in connection with the performance by the Trustee of
its obligations under Sections 2 and 3 of this Agreement whether or not any
Registration Statement is declared effective. Such fees and expenses shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (x) with respect to filings required to be
made with the Financial Industry Regulatory Authority and (y) of compliance with
federal and state securities or Blue Sky laws (including, without limitation,
reasonable fees and disbursements of the Special Counsel, if any, in connection
with Blue Sky qualifications of the Registrable Securities under the laws of
such jurisdictions as Holders of a majority of the Registrable Securities being
sold pursuant to a Registration Statement may designate)), (ii) printing
expenses, (iii) duplication expenses relating to copies of any Registration
Statement or Prospectus delivered to any Holders hereunder, (iv) fees and
disbursements of counsel for the Trustee and the Special Counsel, if any, in
connection with any Registration Statement, (v) fees

11



--------------------------------------------------------------------------------



 



of accountants for consents and cold comfort and (vi) the fees and expenses
incurred in connection with the listing by the Trustee of the Registrable
Securities on any securities exchange on which similar securities of the Trust
are then listed. However, the Trust shall pay the internal expenses of the
Trustee (including, without limitation, all salaries and expenses of officers
and employees performing legal or accounting duties), the expense of any annual
audit and the other fees and expenses of the accountants for the Trust not
covered by clause (v) of the preceding sentence, other than any expense that
would not have otherwise been incurred but for the fact of the filing of the
Registration Statement or the timing thereof, the fees and expenses of any
person, including special experts, retained by the Trustee and the fees and
expenses of any transfer agent for the Registrable Securities. Notwithstanding
the provisions of this Section 5, each seller of Registrable Securities shall
pay its own selling expenses, including any underwriting discount and
commissions, all registration expenses to the extent required by applicable law
and, except as otherwise provided herein, fees and expenses of counsel.
     SECTION 6. Indemnification and Contribution.
     (a) Indemnification by the Trust. The Trust shall indemnify and hold
harmless the Company, each Holder and each person, if any, who controls the
Company or any Holder within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act, from and against any and all losses,
claims, damages and liabilities (including, without limitation, any reasonable
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) (“Expenses”) to which the Company, any
Holder or any controlling person of the Company or any Holder may become
subject, under or with respect to the Securities Act, the Exchange Act, any
other federal or state securities law or otherwise, insofar as such Expenses are
caused by any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement at the date and time as of which such
Registration Statement was declared effective by the SEC, any preliminary
Prospectus or the Prospectus, or caused by any omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein (in the case of a preliminary Prospectus or
Prospectus, in light of the circumstances under which they were made), not
misleading, but in each case only with respect to written information relating
to the Trust furnished by or on behalf of the Trustee specifically for inclusion
in the documents referred to in the foregoing indemnity. Subject to
Section 6(e), the Trust shall reimburse the Company, the Holders and any
controlling persons thereof for any legal or other expenses reasonably incurred
by the Company, the Holders or any controlling persons thereof in connection
with the investigation or defense of any Expenses with respect to which the
Company and the Holders or any controlling persons thereof is entitled to
indemnity by the Trust under this Agreement. In connection with any underwritten
offering pursuant to Section 8, the Trust will also agree to indemnify the
underwriters, if any, their officers and directors and each person who controls
such underwriters (within the meaning of the Securities Act and the Exchange
Act) on terms and conditions similar to those set forth herein with respect to
the indemnification of the Company and the Holders, if requested in connection
with any Registration Statement, such indemnification to be set forth in any
underwriting agreement to be entered into by the Trustee with such
underwriter(s).
     (b) Indemnification by the Company. The Company shall indemnify and hold
harmless each Holder (other than the Company), the Trust and the Trustee and any
agents

12



--------------------------------------------------------------------------------



 



thereof, individually and as trustee, as the case may be, and each person, if
any, who controls such Holder, the Trust or the Trustee within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act, from
and against any Expenses (excluding, however, any taxes, fees and other charges
payable by the Trustee on, based on or measured by any fees, commissions or
compensation received by the Trustee for its services under this Agreement) to
which such Holder, the Trust, the Trustee or any agent thereof or any
controlling person of such Holder, the Trust or the Trustee may become subject,
under or with respect to the Securities Act, the Exchange Act, any other federal
or state securities law or otherwise, insofar as such Expenses are caused by
(i) an untrue statement or alleged untrue statement of a material fact contained
in any Registration Statement or an omission or alleged omission to state a
material fact required to be stated in or necessary to make the statements
therein not misleading at the date and time as of which such Registration
Statement was declared effective by the SEC, (ii) an untrue statement or alleged
untrue statement of a material fact contained in any preliminary Prospectus or
any Prospectus or an omission or alleged omission to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading as of the date of such
preliminary Prospectus or Prospectus and as of the closing of the sale of Trust
Units sold thereunder or (iii) any untrue statement or alleged untrue statement
of a material fact contained in any other filing, report or other action taken
with respect to the Securities Act, the Exchange Act or any other Federal or
state securities law, the listing of the Trust Units on the New York Stock
Exchange, the NASDAQ Stock Market LLC or another national securities exchange or
any omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; provided,
however, that the Company shall not be liable to and shall not indemnify the
Holders (other than the Company), the Trustee or any agents or controlling
persons thereof, individually or as trustee, as the case may be, in any such
case under the preceding clauses (i) and (ii) of this Section 6(b) to the extent
that any such Expense arises out of, is based upon or is connected with
information relating to (a) the Trustee in its individual capacity or (b) such
Holder, in either case prepared or furnished by the Trustee or such Holder, as
the case may be, expressly for use in any Registration Statement, any
preliminary Prospectus or any Prospectus; and provided, further, that the
Company shall not be liable to the Holders (other than the Company), the Trustee
or any agents or controlling persons thereof, individually or as trustee, as the
case may be, in any such case under the preceding clause (iii) of this
Section 6(b) to the extent that any such Expense arises out of, is based upon or
is connected with information relating to (A) the Trustee in its individual
capacity prepared or furnished by the Trustee and the Trustee is found liable or
(B) such Holder prepared or furnished by such Holder and such Holder is found
liable. Subject to Section 6(e), the Company shall reimburse the Holders (other
than the Company), the Trust and the Trustee and any agents or controlling
persons thereof for any legal or other expenses reasonably incurred by the
Holders (other than the Company), the Trust and the Trustee or any agent or
controlling persons thereof in connection with the investigation or defense of
any Expenses with respect to which the Holders (other than the Company), the
Trust and the Trustee or any agent or controlling persons thereof is entitled to
indemnity by the Company under this Agreement.
     (c) Indemnification by Certain of the Holders. Each Holder (other than the
Company), severally and not jointly, shall indemnify and hold harmless the
Company, the Trust, the Trustee and any agents thereof, individually and as
trustee, and any other Holder and each person, if any, who controls the Company,
the Trust, the Trustee and any agents thereof,

13



--------------------------------------------------------------------------------



 



individually and as trustee, or any other Holder within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all Expenses to which the Company, the Trust, the Trustee and
any agents thereof, individually and as trustee, any other Holder or any
controlling person of the Company, the Trust, the Trustee and any agents
thereof, individually and as trustee, or any other Holder may become subject,
under or with respect to the Securities Act, the Exchange Act, any other federal
or state securities law or otherwise, insofar as such Expenses are caused by any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement at the date and time as of which such Registration
Statement was declared effective by the SEC, any preliminary Prospectus or the
Prospectus, or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of a preliminary Prospectus or Prospectus, in
light of the circumstances under which they were made), not misleading, but in
each case only with respect to written information relating to such Holder
(other than the Company) furnished by or on behalf of such Holder specifically
for inclusion in the documents referred to in the foregoing indemnity. Subject
to Section 6(e), such Holder shall reimburse the Company, the Trust, the Trustee
and any agents thereof, individually and as trustee, the other Holders and any
agents or controlling persons thereof for any legal or other expenses reasonably
incurred by the Company, the Trust, the Trustee and any agents thereof,
individually and as trustee, the other Holders or any agent or controlling
persons thereof in connection with the investigation or defense of any Expenses
with respect to which the Company, the Trust, the Trustee and any agents
thereof, individually and as trustee, and the other Holders or any agent or
controlling persons thereof is entitled to indemnity by such Holder under this
Agreement.
     (d) Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
person in respect of which indemnity may be sought pursuant to Section 6(a),
6(b) or 6(c), such person (the “Indemnified Party”) shall promptly notify the
person against whom such indemnity may be sought (the “Indemnifying Party”) in
writing and the Indemnifying Party, upon request of the Indemnified Party, shall
retain counsel reasonably satisfactory to the Indemnified Party to represent the
Indemnified Party and any others the Indemnifying Party may designate in such
proceeding and shall pay the reasonable fees and disbursements of such counsel
related to such proceeding. In any such proceeding, any Indemnified Party shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel or (ii) the named parties to any such proceeding
(including any impleaded parties) include both the Indemnifying Party and the
Indemnified Party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them,
other than solely by virtue of the rights and obligations of the Indemnifying
Party and the Indemnified Party under this Section 6. It is understood that the
Indemnifying Party shall not, in respect of the legal expenses of any
Indemnified Party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties and that all such fees and expenses shall be reimbursed as they are
incurred. Such firm shall be designated in writing by, in the case of parties
indemnified pursuant to Section 6(a), the Holders of a majority of the
Registrable Securities covered by the Registration Statement held by Holders
that are indemnified parties pursuant to Section 6(a) and, in the case of
parties indemnified pursuant to

14



--------------------------------------------------------------------------------



 



Section 6(b) or Section 6(c), the Trustee. The Indemnifying Party shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final, non-appealable
judgment for the plaintiff, the Indemnifying Party agrees to indemnify the
Indemnified Party from and against any Expenses by reason of such settlement or
judgment. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which any Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such proceeding.
     (e) Contribution. To the extent that the indemnification provided for in
Section 6(a), 6(b) or 6(c) is unavailable to an Indemnified Party or
insufficient in respect of any Expenses referred to therein, then each
Indemnifying Party under such paragraph, in lieu of indemnifying such
Indemnified Party thereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Expenses (i) in such proportion as is
appropriate to reflect the relative benefits received by the Indemnifying Party
or Indemnifying Parties on the one hand and the Indemnified Party or Indemnified
Parties on the other hand or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Indemnifying Party or Indemnifying Parties on the one
hand and of the Indemnified Party or Indemnified Parties on the other hand in
connection with the statements or omissions that resulted in such Expenses, as
well as any other relevant equitable considerations. The relative fault of the
Company and the other Holders on the one hand and the Trust on the other hand
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact required to be stated or necessary in order to make the
statements (in the case of a preliminary Prospectus or Prospectus, in light of
the circumstances under which they were made) not misleading, relates to
information supplied by the Company, the other Holders or by the Trust, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Holders’ respective
obligations to contribute pursuant to this Section 6 are several in proportion
to the respective number of Registrable Securities they have sold pursuant to a
Registration Statement, and not joint.
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6(e) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
The amount paid or payable by an Indemnified Party as a result of the Expenses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
     (f) The remedies provided for in this Section 6 are not exclusive and shall
not limit any rights or remedies which may otherwise be available to an
Indemnified Party at law or in equity, hereunder or otherwise.

15



--------------------------------------------------------------------------------



 



     (g) The indemnity and contribution provisions contained in this Section 6
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
any Holder, any person controlling the Company or any other Holder or any
Affiliate of the Company or any other Holder or by or on behalf of the Trustee,
its officers or directors or any person controlling the Trustee and (iii) the
sale of any Registrable Securities by any Holder.
     SECTION 7. Information Requirements. The Trustee covenants that, if at any
time before the end of the Effective Period the Trust is not subject to the
reporting requirements of the Exchange Act, it will cooperate with any Holder
and take such further reasonable action as any Holder may reasonably request in
writing (including, without limitation, making such reasonable representations
as any such Holder may reasonably request), all to the extent required from time
to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 or Rule 144A under the Securities Act and customarily taken
in connection with sales pursuant to such exemptions. Upon the written request
of any Holder, the Trustee shall deliver to such Holder a written statement as
to whether the Trust has complied with such filing requirements. Notwithstanding
the foregoing, nothing in this Section 7 shall be deemed to require the Trustee
to register any of the Trust’s securities under any section of the Exchange Act.
     SECTION 8. Underwritten Registrations. The Holders of Registrable
Securities covered by any Registration Statement may sell such Registrable
Securities to an underwriter in an underwritten offering for reoffering to the
public. If any of the Registrable Securities covered by any Registration
Statement are to be sold in an underwritten offering, the investment banker or
investment bankers and manager or managers that will administer the offering
will be selected by the Holders of a majority of such Registrable Securities
included in such offering, subject to the consent of the Trustee (which shall
not be unreasonably withheld or delayed), and such Holders shall be responsible
for all underwriting commissions and discounts and any transfer taxes in
connection therewith. No person may participate in any underwritten registration
hereunder unless such person (i) agrees to sell such person’s Registrable
Securities on the basis reasonably provided in any underwriting arrangements
approved by the persons entitled hereunder to approve such arrangements and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.
     SECTION 9. Miscellaneous.
     (a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
without the written consent of the Trustee, the Company and the Holders of a
majority of Registrable Securities. Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose securities are being sold
pursuant to a Registration Statement and that does not directly or indirectly
affect the rights of other Holders may be given by Holders of at least a
majority of the Registrable Securities being sold by such Holders pursuant to
such Registration Statement; provided that the provisions of this sentence may
not be amended, modified or supplemented except in accordance with the

16



--------------------------------------------------------------------------------



 



provisions of the immediately preceding sentence. Notwithstanding the foregoing,
this Agreement may be amended by written agreement signed by the Trustee,
without the consent of the Holders of Registrable Securities, to cure any
ambiguity or to correct or supplement any provision contained herein that may be
defective or inconsistent with any other provision contained herein, or to make
such other provisions in regard to matters or questions arising under this
Agreement that shall not adversely affect the interests of the Holders of
Registrable Securities. Each Holder of Registrable Securities outstanding at the
time of any such amendment, modification, supplement, waiver or consent or
thereafter shall be bound by any such amendment, modification, supplement,
waiver or consent effected pursuant to this Section 9(a), whether or not any
notice, writing or marking indicating such amendment, modification, supplement,
waiver or consent is delivered to such Holder.
     (b) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, by facsimile, by courier
guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by facsimile, (iii) one Business Day after being
deposited with such courier, if made by overnight courier or (iv) on the date
indicated on the notice of receipt, if made by first-class mail, to the parties
as follows:
          (i) if to a Holder, at the most current address given by such Holder
to the Trustee;
          (ii) if to the Trust or the Trustee, to:
Whiting USA Trust I
c/o The Bank of New York Trust Company, N.A.
919 Congress Avenue, Suite 500
Austin, Texas 78701
Attention: Mike J. Ulrich
Facsimile No.: (512) 236-9275
with a copy to:
Bracewell & Giuliani LLP
111 Congress Avenue, Suite 2300
Austin, Texas 78701
Attention: Tom Adkins
Facsimile No.: (512) 479-3940
          (iii) if to the Company, to:
Whiting Petroleum Corporation
1700 Broadway, Suite 2300
Denver, Colorado 80290-2300
Attention: Michael J. Stevens
Facsimile No.: (303) 390-5590

17



--------------------------------------------------------------------------------



 



with a copy to:
Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, WI 53202-5306
Attention: Benjamin F. Garmer, III
Facsimile No.: (414) 297-4900
or to such other address as such person may have furnished to the other persons
identified in this Section 9(b) in writing in accordance herewith.
     (c) Approval of Holders. Whenever the consent or approval of Holders of a
specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Trust or its Affiliates (other than the
Company or subsequent Holders if such Holders are deemed to be such Affiliates
solely by reason of their holdings of such Registrable Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.
     (d) Successors and Transferees. Any person or group of persons who
purchases any Registrable Securities from the Company or otherwise holds any
Registrable Securities as a result of any sale, liquidation, dividend or
distribution by the Company or any of its Affiliates shall be deemed, for
purposes of this Agreement, to be a transferee of the Company, but if and only
if such person or group (i) agrees to be designated as a transferee, (ii) is
specifically designated as a transferee in writing by the Company to the Trustee
and (iii) in the case of a group such group shall collectively constitute a
Transferee for purposes of this Agreement (including without limitation, for
purposes of exercising any Demand Registration right transferred by the Company
to such group) (a “Transferee”). This Agreement shall inure to the benefit of
and be binding upon such Transferees and shall inure to the benefit of and be
binding upon each such Transferees, provided that nothing herein shall be deemed
to permit any assignment, transfer or other disposition of Registrable
Securities in violation of the terms thereof. If the Company designates any
person as a Transferee in accordance with this Section 9(d), then the
Registrable Securities acquired by such Transferee shall be held subject to all
of the terms of this Agreement, and by taking and holding such Registrable
Securities, such person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
person shall be entitled to receive the benefits hereof.
     (e) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (f) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.

18



--------------------------------------------------------------------------------



 



     (h) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, and the parties hereto shall use their reasonable best
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction, it being intended that all of the rights and privileges
of the parties shall be enforceable to the fullest extent permitted by law.
     (i) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and the registration rights granted by the
Trust with respect to the Registrable Securities. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein, with respect to the registration rights granted by the Trust with
respect to the Registrable Securities. This Agreement supersedes all prior
agreements and undertakings among the parties with respect to such registration
rights. No party hereto shall have any rights, duties or obligations other than
those specifically set forth in this Agreement.
     (j) Termination. This Agreement and the obligations of the parties
hereunder shall terminate upon the end of the Effective Period, except for any
liabilities or obligations under Section 4, 5 or 6, each of which shall remain
in effect in accordance with its terms.
     (k) Specific Enforcement; Venue. The parties hereto acknowledge and agree
that each would be irreparably damaged if any of the provisions of this
Agreement are not performed by the other in accordance with their specific terms
or are otherwise breached. It is accordingly agreed that each party shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement by the other and to enforce this Agreement and the terms and
provisions hereof specifically against the other, in addition to any other
remedy to which such aggrieved party may be entitled at law or in equity. Any
action or proceeding seeking to enforce any provision of, or based on any rights
arising out of, this Agreement may be brought against any of the parties in the
FEDERAL AND COLORADO STATE COURTS SITTING IN DENVER, DENVER COUNTY, COLORADO and
each of the parties consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any action or proceeding referred to
in the preceding sentence may be served on any party anywhere in the world.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

              WHITING PETROLEUM CORPORATION
 
       
 
  By:   /s/ Michael J. Stevens
 
       
 
  Name:   Michael J. Stevens
 
  Title:   Vice President and Chief Financial Officer
 
            WHITING USA TRUST I
 
       
 
  By:   The Bank of New York Trust Company, N.A., not in its individual capacity
but solely as Trustee
 
       
 
  By:   /s/ Mike J. Ulrich
 
       
 
  Name:   Mike J. Ulrich
 
  Title:   Vice President
 
            Accepted and Agreed:       THE BANK OF NEW YORK TRUST COMPANY, N.A.,
as trustee of Whiting USA Trust I
 
       
 
  By:   /s/ Mike J. Ulrich
 
       
 
  Name:   Mike J. Ulrich
 
  Title:   Vice President

20